Citation Nr: 1223817	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-26 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder before December 8, 2010, and an initial rating higher than 30 percent from December 8, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In November 2010, the Board remanded the case to afford the Veteran a VA examination.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the time of the Board's remand in November 2010, the Veteran had also appealed the denial of service connection for hearing loss.  In a rating decision dated in June 2011, the RO granted service connection for hearing loss.  This is considered a full grant of benefits sought on that issue and it is therefore no longer before the Board.

In the same rating decision in June 2011, the RO increased the rating for the Veteran's posttraumatic stress disorder from 10 percent to 30 percent, effective December 2010, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a rating decision in March 2012, the RO denied the claim for service connection for seborrheic dermatitis to include as secondary to posttraumatic stress disorder.  



As the Veteran has not initiated an appeal of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from March 27, 2012, to file a notice of disagreement to initiate an appeal of the claim.


FINDINGS OF FACT

From the effective date of the award of service connection, posttraumatic stress disorder has been manifested by a disability picture that more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV), which is referred to in 38 C.F.R. § 4.130  (rating mental disorders), but not covered in the General Rating Formula. 


CONCLUSION OF LAW

From the effective date of the award of service connection, the criteria for an initial disability rating of 30 percent for posttraumatic stress disorder have been met and the criteria for a rating higher than 30 percent have not been.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).








The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  


The RO provided pre- adjudication VCAA notice by letter, dated in February 2008.  Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings for posttraumatic stress disorder.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in April 2008 and December 2010.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, since the last VA examination in December 2010, there is no evidence indicating that there has been a material change in the severity of the Veteran's posttraumatic stress disorder, and a reexamination is not warranted.  See 38 C.F.R. § 3.327(a).  


As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 






The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Criteria for Rating Posttraumatic Stress Disorder 

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders.  

The criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 



The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A score from 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.





While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Facts

On VA examination in April 2008, the Veteran reported he was divorced and had difficulty relating to his ex-wife.  He also had trouble getting along with his son, who was angry about the divorce.  The Veteran has a good relationship with his daughter.  

The Veteran reported feeling sad and empty often but also had anger problems.  He expressed becoming impatient and losing his temper verbally but had never been physically abusive.  He used to run a restaurant but closed it about a year before the examination because he would lose his temper with his staff and he had trouble keeping employees.  He now worked as a cook at a private hospital and received good performance evaluations, but he admitted to recently losing his temper at that job.  The Veteran feels he has not accomplished anything.  His symptoms have not varied.

The Veteran did enjoy yard work and gardening.  He also enjoyed hunting and fishing, but had not participated in those activities because his favorite areas became more restrictive.  The Veteran reported sleeping about 3 hours and then awaking without being able to return to sleep.  Medication helped.  He did dream about Vietnam and he had occasional intrusive thoughts, but he is able to function, that is, the thoughts never interrupt his work performance.  


The Veteran felt that he was not close to others and he suffered from low self esteem and guilt from the way he has treated his family and his divorce.  He reported some trouble remembering events.  He has never considered suicide.  

The Veteran underwent psychiatric testing but one test was determined to be invalid because it indicated exaggeration.  The other test suggested the Veteran had mild posttraumatic stress disorder (PTSD).  He was reserved and uncomfortable talking about his symptoms.  His affect was sad and restricted.  The examiner noted the Veteran had no problems with his attention and concentration.  There was no indication of psychiatric process or indications of gross memory impairment.  He was coherent and goal directed.  Speech was soft and energy was reduced.  

The diagnosis was PTSD and the GAF score of 62.  He noted also a dysthmic disorder which was related to the PTSD, but resulted from the interpersonal difficulties which disrupted the Veteran's life.  The VA determined that the Veteran had PTSD symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. 

The Veteran has sought mental health treatment from VA.  Starting in late May 2008 and continuing over the summer, the Veteran underwent severe personal and work related stressors.  His girlfriend left him in June 2008.  He was fired from his job at the private hospital, in part, because he expressed anger at the nursing staff on one occasion.  During this time, besides expressing his feelings about the break-up, he also stated he hated being alone.  Although he expressed hostility, he did not develop any suicidal or homicidal ideation.  But the loss of his job had made the Veteran more angry, frustrated, and depressed.  He remained logical, coherent, alert, oriented, and cooperative.  He also remained goal directed such as seeking a new job or expressing his desire to enter into a new relationship.  There was no pressured speech, flight of ideas, looseness of association, or delusional process.  





In October 2008, the Veteran had obtained another job delivering oxygen supplies to homes of patients who needed oxygen outside a hospital setting.  He enjoyed the work as he got to meet people without the responsibility of running a restaurant.  He also had begun buying and collecting artwork something that historically was important to him. It was noted the Veteran had a stable effect.  The GAF score of 90.

In April 2010, the Veteran reported life was going well.  He stated that he had good mood stability with medication and he was sleeping well.  He continued to enjoy his job and buy artwork.  The Veteran looked relaxed and was pleasant and interactive.  He did not have any suicidal or homicidal ideations, racing thoughts, pressured speech, flight of ideas, looseness of association, psychiatric or delusional process.  His thoughts were reasonable and rational and he was able to think abstractly without difficulty.  His judgment was within normal limits.  There was no evidence of any signs or symptoms of PTSD.  

In November 2010, the Veteran was about the same as he continued to do well on medication.  He continued to enjoy both his job and visiting art galleries or buying art.  He was assigned a GAF score of 90.

The Veteran testified that anger had been a problem for him as he has been fired from 3 jobs.  His was jailed for abuse by his ex-wife, who told him after the divorce that she was afraid of him.  The Veteran had thought things were normal but has come to realize there were not.  He stated people were scared and afraid to work with him.  He and his son do not get along but his daughter is more understanding.  He does not socialize a lot.

The Veteran worked a 40 hour week for the oxygen supply company delivering and taking care of the needs of those who need home oxygen.  A lot of them are Veterans, which helped the Veteran.  




The Veteran still would enjoy hunting and fishing, but the areas he used were now leased or privatized.  He also stated that before his current job, he use to enjoy coaching football.  

The Veteran was afforded a second VA examination in December 2010.  He described irritability and anger with occasional verbal outbursts.  He remained emotionally distant from family, relatives, and work or social acquaintances.  He tended to remain alone and be somewhat isolated.  In part, this was to avoid situations where he became angry and have an outburst.  He was involved in a relationship.  He often felt nervous and on edge without a clear precipitating event.  He stated he avoided camping or similar outdoor activities because they reminded him of Vietnam.  

The Veteran elaborated on his dismissal from the local community hospital where he worked in a supervisory position in food service. He denied making verbal threats or menacing gestures but conceded his gruff, abrupt, and distant behavior could come across as intimidating.  He had described sleep impairment in the past but with medication, he was now sleeping 6 hours a night.  This was described as a major improvement.  

Upon examination, the Veteran seemed credible.  He had clear and non-evasive speech.  He was logical, relevant, cooperative, and as time proceeded, became more relaxed.  His affect was constricted, but congruent to the topic.  He had a mildly anxious mood.  Attention was intact and the Veteran was oriented to time, place, and person.  His thought process was logical and he did not appear delusional.  He understood the outcome of his behaviors and that he had a problem.  The Veteran's memory was normal and he had good impulse control.  The Veteran did not have any hallucinations, ritualistic or obsessive behavior, panic attacks, suicidal ideations, or homicidal ideations.





The VA examiner did note some PTSD symptoms besides anger.  The Veteran experienced intense psychological distress to internal or external cues resembling his service stressors.  He made an effort to avoid thoughts, feelings, conversations, activities, places, or people that made him recollect the trauma.  The Veteran expressed difficulty concentrating, hypervigilance, and an exaggerated startle response.  His symptoms were less severe when the Veteran was socially avoidant.  

The VA examiner noted the Veteran's frequent irritability and anger lead to emotions and consequential behavior affected his family relationships in a negative fashion and it appeared the Veteran's interpersonal relationships were more impaired then someone the examiner described as otherwise successful.  He had difficulty in a work environment requiring interaction with others but was better in the solitary setting.  The Veteran had trouble managing his and others emotional reactions without becoming overly anxious, irritable, or tense.  The VA examiner recommended that the Veteran seek behavior therapy.  As a result of the examination, the VA examiner concluded the Veteran had an occasional occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behaviour, self-care, and normal conversation).  The diagnosis was PTSD and the GAF score was 61 although the examiner believed the Veteran's score may have been as high as 65 within the past year.  

Analysis

From the initial grant of service connection until December 21, 2010, the Veteran had a rating of 10 percent.  Since that time, the Veteran's PTSD has been rated as 30 percent disabling. 






Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria and symptomatology not covered in the rating criteria, but is associated with the diagnosis of PTSD under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders).  And two, while there has been some fluctuation in the symptoms of PTSD, a material change in the overall severity of the disorder has not been demonstrated.  In sum, since the Veteran has filed his claim for service connection for PTSD, the disability picture has remained constant and the effect of posttraumatic stress disorder more nearly approximates the criteria for a 30 percent rating than any other rating at all relevant times. 

As for occupational impairment, there is evidence that symptoms of PTSD were a factor in the Veteran's occupational functioning, that is, his anger has caused him difficulties in maintaining a job.  The record indicates he has been fired at least once after the Veteran expressed his anger towards co-workers that resulted in feelings of intimidation.  The Veteran has indicated he has been fired three times due to anger.  The Veteran also has a history of irritability and anger directed towards family members.

There are other PTSD symptoms, but do not appear to be as severe as the anger problem.  The Veteran is socially isolated and he is divorced.  The evidence, however, indicates his social isolation is not a symptom, but rather a coping mechanism to avoid letting his anger become an issue when dealing with others.  The Veteran avoids anything that reminds him of his service in Vietnam.  He has problems sleeping that have improved with treatment.   The Veteran perceives a problem with concentration and memory, although that does not appear to be a true problem based upon the VA examinations and notes by his primary mental health providers.   





While socially impaired, the Veteran has maintained a relationship with his daughter.  In addition, although divorced, the Veteran has been able to establish other relationships.  The Veteran has been able to enjoy activities most notably art collecting.  While he enjoyed hunting and fishing in the past, he no longer participates in these activities, but that is not due to PTSD symptom such as lack of pleasure.  Instead, his access to the areas was restricted.

While the first VA examiner described the Veteran's PTSD as mild, the level of severity has not changed.  Overall, the symptoms of PTSD affect the Veteran occupationally and socially, but have resulted in a disability picture more consistent with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.  It appears that the Veteran has a current occupation that allows him to work in a more solitary setting or to the extent he is dealing with other people who are fellow Veterans, who are more understanding.

Although the Veteran has occupational and social impairment,  symptoms of flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of short- and long-term memory and impaired abstract thinking, symptoms indicative of the criteria for the next higher rating have not been shown.  And the Veteran's symptoms that are attributable to posttraumatic stress under DSM- IV, such as anger, intrusive thoughts, a strong startle response, and hypervigilance, are not the equivalent to occupational and social impairment that warrants a 50 percent rating as the Veteran is able to maintain his current occupation and some social relationships and activities.  The findings do not more nearly approximate or equate to occupational and social impairment with reduced reliability and productivity for the next higher rating, 50 percent, again as evidenced by the conclusions of the VA examiners of mild symptoms (VA examination in April 2008) and occasional occupational and social impairment (VA examination in December 2010). 




The overall effect of the constellation of symptoms results in mild symptoms as evidenced by GAF scores in the range of the low 60s by VA examiners.  As such, these scores reflect a disability with mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and had some meaningful interpersonal relationships. 

Accordingly, although the evidence supports a rating for 30 percent since service connection was granted for PTSD, it does not support a finding that the Veteran is 50 percent disabled.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).






Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and d the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not expressly raised and the record does not reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

From the effective date of the award of service connection, an initial rating of 30 percent for posttraumatic stress disorder is granted, subject to the law and regulations, governing the award on monetary benefits.  An initial rating higher than 30 percent is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


